Citation Nr: 0511170	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for low back pain. 

2.  Entitlement to service connection for bilateral knee 
disability. 

3.  Entitlement to service connection for thyroid disease.

4.  Entitlement to service connection for uterine fibroids. 

5.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1983.  She also served in the U.S. Army Reserve and 
the Army National Guard from 1983 to 2001, during which time 
she had several periods of Active Duty for Training 
(ACDUTRA), including in November 1990. 
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2002 and October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina. 

The veteran and her spouse testified before the undersigned 
Acting Veterans Law Judge at a hearing in November 2004.  A 
transcript of the hearing is part of the record. 

The claim of service connection for a thyroid disease is 
REMANDED to the agency of original jurisdiction via the 
Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  Low back pain, myofascial pain, is not the result of an 
injury or disease of service origin. 

2.  A bilateral knee disability is not the result of an 
injury or disease of service origin, and degenerative 
arthritis was not present during service and degenerative 
arthritis was not manifested to a compensable degree within 
one year of separation from service. 
3.  Uterine fibroids are not shown to have had onset in 
service. 

4.  The veteran does not have tuberculosis.  


CONCLUSIONS OF LAW

1.  Low back pain, myofascial pain, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A bilateral knee disability was not incurred in or 
aggravated by service, nor may degenerative arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) (2004). 

3.  Uterine fibroids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  Tuberculosis was not incurred in or aggravated by 
service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2004).


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits. 

In this case, the RO provided pre-adjudication, VCAA notice 
letters, dated in October 2001 and in August 2002.  The 
notices included the type of evidence needed to substantiate 
the claims, namely, evidence of current disability, an injury 
or disease that began in service or an event in service 
causing an injury or disease, and a relationship between a 
current disability and an injury, disease, or event in 
service.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that VA with her authorization would obtain 
other records on her behalf or she could submit the records.  
She was given 60 days to respond.  In the supplemental 
statement of the case, dated in April 2003, the RO cited 
38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in her possession that pertained to a 
claim. 

The VCAA notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice). 

As for notice of 38 C.F.R. § 3.159, which followed the 
initial adjudications, the timing of the notice did not 
prejudice the case because after the notice the veteran had 
an adequate opportunity to submit additional evidence and to 
address the issues at a hearing, which are the same 
procedural safeguards she would have been afforded if the 
notice had preceded the initial adjudications of the claims. 

As for the 60 days to respond, under 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004), the Secretary of VA may make a 
decision on a claim before the expiration of the one-year 
period provided a claimant to respond to VA's request for 
information or evidence. This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this case, the RO obtained VA 
records and private medical records.  As for the service 
medical records for the period of active duty, the RO obtain 
the report of entrance examination, but no other service 
medical records appear to exist that are in the custody of 
the Federal government.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The available service medical records for the period of 
active duty consist of the report of entrance examination, 
disclosing no physical abnormality.  The National Personnel 
Records Center, the custodian of the service records, 
reported that there were no other service medical records 
available.  

The veteran has submitted copies of some service medical 
records that she had. These service medical records disclose 
a normal pap smear in May 1982.  
As a dependent of her active duty husband, service department 
records show that over the period from June to September 1987 
the veteran complained of abdominal pain and menstrual 
irregularity.  The impression was possible fibroids.  In 
January 1988, she had surgery for fibroids.  She also had 
surgery in December 1990 for fibroids. 

In February 1991, the veteran had a positive tuberculin skin 
test.  A chest X-ray in November 1991 was negative. 

From April to July 1994, the veteran was seen several times 
for complaints of low back pain.  There was a one-month 
history of symptoms. 

VA records disclose that in August 1999 the veteran reported 
a history of scoliosis and fibroids.  She complained of back 
and leg pain since 1994.  An X-ray of the lumbar spine was 
normal.  

In July 1999, the veteran complained of back and knee pain. 

In November 1999, the veteran was seen for low back pain.  
The diagnosis of S.C.P., MD, was possible lumbar 
radiculopathy.

In an October 2000 letter, J.W.P., MD, noted that the 
veteran's back pain had begun 10 to 12 years earlier and that 
the pain had becoming progressively worse.  In November 2000, 
a nerve conduction study was normal and a MRI of the lumbar 
spine was negative.  The physician's impression was possible 
myofascial disorder.     

On a National Guard examination in October 2000, reduced 
strength in the lower extremities was noted.  The veteran 
complained of low back pain. 

In December 2000, the veteran presented with a history of 
chronic low back pain and the recent onset of bilateral knee 
pain.  G.W.N., MD, suspected an arthritic component in the 
back pain and patellofemoral syndrome of the knees.  
In March 2001, the physician stated that the veteran's low 
back pain was most likely secondary to scoliosis.  

In February 2001, the veteran was seen in a pain management 
clinic.  The assessments included lumbar back pain. 

In a June 2001 report, L.W., MD, noted the veteran's history 
of scoliosis, a positive tuberculin skin test, and uterine 
fibroids.  The pertinent finding on examination was chronic 
joint pain in the back and right knee. 

In a March 2002 letter, G.W.N., MD, reported that in December 
2000 the veteran gave a 12-year history of worsening low back 
pain, diffuse myalgias, arthralgias involving the knees, and 
fatigue.  
 
On VA examination in May 2002, the veteran reported that she 
had been in perfect health before joining the military in 
1980 and that she developed back pain around 1981 or 1982.  
She also reported a history of uterine fibroids and a 
positive tuberculin test.  An X-ray of the lumbosacral spine 
revealed probable early disc space narrowing.  Chest X-rays 
in May 2002 and August 2002 were normal with no evidence of 
cardiopulmonary or pleural disease.

On VA gynecological examination in September 2002, the 
examiner noted a history of fibroids since 1982.  An 
ultrasound in October 2002 was consistent with two uterine 
leiomyomas.

In November 2002, the veteran had a hysterectomy.  During the 
procedure, an enlarged fibroid uterus was seen.

In a December 2003 letter, L.G.W., MD., stated that veteran's 
current problems included myofascial pain exacerbated by 
scoliosis and degenerative arthritis of the knees, beginning 
in military service and becoming progressively worse.  
History included uterine fibroids and treatment for 
tuberculosis.  The physician concluded that the veteran's 
medical conditions dated to her time in service.

In November 2004, the veteran testified that in December 1980 
she went on sick call because of her back and knees, that she 
had been told that she was having muscle spasms, that she was 
given medications, and that she had a limited-duty profile 
for her back problems when she was on active duty, which 
followed her when she entered the Reserves in 1983 
(Transcript, 6-8).  She stated that she did not have a 
separation physical at the time of her discharge from active 
duty, and she did not have a back X-ray during active duty.  
She also stated that she did not have periodic physical 
examinations while in the Reserves.  (Transcript, 8-12).

Regarding her knee condition, the veteran testified that she 
was initially told that she was experiencing muscle spasms 
due to overwork, but there has never been a complete 
diagnosis (Transcript, pg. 13).  She indicated that her 
service medical records were incorporated into her medical 
record as a dependant spouse of an active duty husband, and 
another medical record was created for her when she became a 
reservist, but all these records had been lost (Transcript, 
pg. 22).   

Regarding tuberculosis, the veteran testified that she was 
exposed to tuberculosis in Korea, that she tested positive 
for exposure, and that she received prevented treatment for 
12 months. (Transcript, 25- 28).

Regarding uterine fibroids, the veteran testified that the 
fibroids were discovered in 1982 while she was on active 
duty.  (Transcript, 28-29).  

The veteran's husband testified about the missing medical 
records.  (Transcript, pg. 34).  He also testified that had 
the fibroid condition been correctly treated earlier his wife 
would have been spared surgery. (Transcript, pg. 36).      

Principles of Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  Service connection may be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertaining to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for a 
particular disability, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Service connection may also be awarded for a condition when a 
disease manifests itself in service but is not identified 
until later, and there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 494-98 (1997); 38 C.F.R. 
§ 3.303(b).    

Analysis 

Low back pain 

The first Hickson requirement is evidence of a current 
disability.  In this case, there is medical evidence that the 
veteran's low back complaints of pain have been attributed to 
either myofascial pain, lumbar radiculopathy, scoliosis, or 
arthritis.  All of which establish medical evidence of 
current disability. 

The second Hickson requirement is medical or lay evidence of 
an in-service disease or injury.  In this case, there is no 
evidence of lumbar radiculopathy, scoliosis, or arthritis 
during service.  The veteran did testify that she went on 
sick call during active duty for muscles spasms, and while 
there is no history of a back injury, the muscle spasms are 
characteristic of an injury, sufficient to satisfy the second 
Hickson requirement.  

The third Hickson requirement is medical evidence of nexus 
between the current disability and the veteran's service.  
The evidence in favor of the claim is the opinion of Dr. 
L.G.W., who attributed myofascial pain exacerbated by 
scoliosis to service.  There is no medical opinion that 
associates lumbar radiculopathy, scoliosis, or arthritis to 
service.  And arthritis was not manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 
 
In this instance, since there is no actual service medical 
record, documenting back pain during service, the physician 
was relying on history provided by the veteran.  Moreover, 
there is no medical evidence that the current back pain is 
related to the muscle spasms in service.  The evidence 
against the claim consists of post-service medical records, 
beginning in 1994, documenting low back pain with a one-month 
history.  In 1999, history included back pain since 1994 and 
in 2000 there was a 10 to 12 year history of back pain, which 
would make the onset in 1989, still several years after 
service.  These facts were not accounted for in the opinion 
of Dr. L.G.W. and the opinion therefore lacks probative value 
as to the relationship, if any, between the muscle spasms 
during service as testified to by the veteran and the first 
post-service findings in 1994.  The Board therefore finds 
that there is no competent medical evidence of a nexus, and 
the third Hickson requirement is not met. 

Also based on the evidence of record, the first documentation 
of low back pain occurred in 1994 with a history dating to 
1989, six years after the veteran's discharge from active 
duty.  The passage of several years is also evidence against 
continuity of symptomatology and the evidence opposes, rather 
than supports, the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

For these reasons, the preponderance of the evidence is 
against the claim of service connection. 

Service connection for a bilateral knee disability

The bilateral knee disability has been currently attributed 
to patellofemoral syndrome or degenerative arthritis, 
sufficient to establish the first Hickson requirement of a 
current disability. 
As for the second Hickson requirement, the veteran testified 
that she went on sick call during active duty because of her 
knees.  While there is no history of a specific knee injury 
or disease during service, the complaint of a knee problem is 
indicative of an abnormality, sufficient to satisfy the 
second Hickson requirement.  

The third Hickson requirement is medical evidence of nexus 
between the claimed current disability and service.  The 
evidence in favor of the claim is the opinion of Dr. L.G.W., 
who expressed the opinion that degenerative arthritis of the 
knees was evident during service, referring to records 
provided by the veteran.  There is no medical opinion that 
associates patellofemoral syndrome with service.  And 
arthritis was not manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1137; 
38 C.F.R. §§ 3.307, 3.309.

Except for the veteran's testimony, there is no 
contemporaneous documentation of a knee problem during 
service.  After service, knee pain was first documented in 
1999 with a history dating to 1994.  Thereafter degenerative 
arthritis, unsubstantiated by X-ray, was documented in 2003.  
Since the post-service facts were not accounted for in the 
opinion of Dr. L.G.W., the opinion lacks probative value as 
to the relationship, if any, between a complaint of a knee 
problem in the early 1980s and the first documentation of a 
knee problem after service in 1999. 

Also based on the evidence of record, the first documentation 
of knee pain in 1999 with a history dating to 1994, more than 
10 years after the veteran's discharge from active duty, goes 
against the claim, especially in considering continuity of 
symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

For these reasons, in the absence of probative evidence of a 
medical nexus, the preponderance of the evidence is against 
the claim of service connection.



Service connection for uterine fibroids

Uterine fibroids were first documented in 1987, resulting in 
surgery in 1988 and again in 1990, and fibroids were also 
evident in 2002, sufficient to establish the requirement of a 
current disability. 

As for evidence of in-service injury or disease, the veteran 
testified that fibroids were identified in 1982, during 
service, but there is no supporting medical evidence. The 
earliest medical evidence of fibroids was in 1987, four years 
after the veteran's service.  While the veteran is competent 
to describe her symptoms during service, where as here, the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required to establish an injury or 
disease during service.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  Without evidence that fibroids had onset in 
service, in-service occurrence is not established, and the 
Board does not reach the question of a medical nexus. 

For these reasons, the preponderance of the evidence is 
against the claim of service connection.

Service connection for tuberculosis

Although the veteran had a positive tuberculin test in 1991, 
following a period of ACDUTRA in Korea in November 1990, and 
was on preventive medication, there is no medical evidence 
that the veteran has tuberculosis.  In the absence of current 
disability, there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  
                                                                                              
(Continued on next page)


ORDER

Service connection for low back pain, myofascial pain, is 
denied. 

Service connection for a bilateral knee disability to include 
degenerative arthritis is denied. 

Service connection for uterine fibroids is denied. 

Service connection for tuberculosis is denied. 

REMAND

During service, the veteran complained of tiredness, 
inability to gain weight, and abdominal pain.  On an internal 
medicine consultation, prominent eyes were noted.  The 
examiner found minimal clinical findings of increased 
thyroidism. 

After service, a private physician expressed the opinion that 
Graves' disease had been present for many years and that 
exophthalmia had been noted in service.  

As the record does not contain sufficient medical evidence to 
decide the claim, a medical opinion is necessary.  Therefore 
under the duty to assist, 38 C.F.R. § 3.159, this case is 
REMANDED for the following action:

1.  Arrange to have the veteran's file 
reviewed by a VA endocrinologist to 
determine if it is at least as likely as 
not that hyperthyroidism had onset in 
service.  The examiner is asked to 
comment on the clinical significance of 
"prominent eyes" in 1982 in the context 
of the subsequent findings of possible 
Graves' disease on an iodine scan in 
1998, a normal thyroid scan in November 
2001, probable Graves' disease with 
subclinical hyperthyroidism in December 
2001, and the presence of Graves' disease 
for many years with exophthalmia noted 
during service.  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation. 

2.  After the above development, 
adjudicate the claim.  If the claim is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


